                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ILYA VISHEVSKY,                                     CASE NO. C18-0021-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY; and JOSHUA
13    ABRAHAM ST. CLAIR
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to dismiss the case
19   (Dkt. No. 14). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulated notice is
20   self-executing, and this action is DISMISSED with prejudice and without an award of costs or
21   attorney fees to either party. The Clerk is directed to CLOSE this case.
22          DATED this 25th day of January 2019.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-0021-JCC
     PAGE - 1
